 Case 2:08-cr-00757-KM Document 150 Filed 09/20/21 Page 1 of 3 PageID: 2742


  Tommie H. Telfair ·:(pro-s )
  Reg. No.: 28440-050                               Septembir~14;~2021-
  USP Canaan
  Satellite Camp·
,_'P. 0. Box 200
                               ' i
 Waymart, PA /'?!1/78..,     ;I :                THIRD.NOTICE OF APPEAL(S)
 Office- Of The Clerk                            SEEKING TO CONSOLIDATE
                                                 AND/OR TO CROSS APEAL(S)
 U.S. District Court
 P.O. Box 2797
                                   I
                                :, I             ===--------=-===---------
 Camden, NJ 08101
 OFFICE OF THE CLERK
 U.S. Court Of Appeals
   Third Circuit
                                                          f",' . l -
 21400 U.S. Courthouse                                                 .
                                                         ;,, ,., ,: 0 2021
 601 Market Street
 Philadelphia, PA 19106-17 0                         AT 8:30
                                                        WILUAM T.WAfsHM
                                                                  CLERK
                                             \
    RE: 20-cv-20342-RBK ~ !!ID 08:cr-0757-KM
            ··::::-NOTICE:oF~ PPEAL(S)
                           I
                           I




   I am the movant (herlin 'Appellant) (pro-se) in BOTH the above
                           I'
mentioned docket numbers,        reviously before the U.S. District Court
                           I:
for a [sec., 3582] motion( ) and the Petition for [Habeas Corpus]
pursuant to: "sec., 16s};" sec., 22~1," and "Audita Querela". On or
?bout the FIRST week ofl Se tember 2021, appellant received a letter
from the Third Circuit Gout
                       i '
                            of Appeals date August 17, 2021, where
the Appellate Court didl ~n truct the U.S. District Court to file a
NOTICE OF APPEAL on behalf of the appellant under docket number(s)
          .                I
08-cr-0757-KM. Appellant h s NOT received any notification(s) that
an Appeal has been file/ to date.




                                       -1-
      Case 2:08-cr-00757-KM Document 150 Filed 09/20/21 Page 2 of 3 PageID: 2743

;'


                                                          I'
                                                      I
                                                      I


       Re6ently under dockeJ n mber 08-cr-0757-KM, appellant moved to
                                                      I ;
     Appeal the July 28, 2021, denial of the [sec., 3582] motion(s).
                                                      I
     Currently and/or Simul~an ously, appellant moves to consolidate
                                                  /
     and/or cross appeal(s)/ th                                   U.S. District Court's decisibn rendered
                                                                                        -  -'~
                                                  '
     on September 3, 2021, /tojdismiss the Petition                                   for "Habeas Corpus"
     under docket number 20'-c -20342-RBK where the U.S •. District Court
     failed to properly exdrc se jurisdiction at all turns, forcing::'the
                                              I
                                              '
     Petitioner to remain unc,nstitutionally/unlawfully imprisoned due to
                          I'
     the unlawfully/illegally procured judgment inter alia.
         Petitioner seeks bon olidation and/or cross appeal(s) so that
                                          I
     the Third Circuit, wi/th equity, may allocate it's resources more
     efficiently to satisf/Y                                   undamental Fairness and Due Process princ-
                                      1
     iples, specifically ~n                                he Petitioner's moving pleadings as a
                                      I
     indigent (pro-se) litig nt.

                                      I
                                  I
                               I
                               I
                               I

     Date: September 14,/20 1.                                                  Respectfully submitted,
                              I
                           I
                          I
                          I

                          I'
                          I                                                        Tommie H. Telfair
                                                                                   In Propria Persona



                         I                                           -2-
                   -                                          11
•1• 111 111 ••II' 111•I111111 ••1•u111 111 •ti 111II"11!1111111 1111 iI
                                                                               ,
                                                                          .I
                                1      € 1.-'lld     iZOZ d35 9l
               Case 2:08-cr-00757-KM Document 150 Filed 09/20/21 Page 3 of 3 PageID: 2744
                                 0.81 'o'd A377'o'A H9IH37 .
